NOTICE
       The text of this opinion can be corrected before the opinion is published in the
       Pacific Reporter. Readers are encouraged to bring typographical or other
       formal errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501
                                     Fax: (907) 264-0878
                               E-mail: corrections@akcourts.us

           IN THE COURT OF APPEALS OF THE STATE OF ALASKA


KENNETH HAROLD KOMAKHUK JR.,
                                                      Court of Appeals No. A-12655
                           Appellant,               Trial Court No. 3AN-15-08600 CR

                    v.
                                                                OPINION
STATE OF ALASKA,

                           Appellee.                   No. 2666 — January 31, 2020


            Appeal from the Superior Court, Third Judicial District,
            Anchorage, Michael D. Corey, Judge.

            Appearances: Bradly A. Carlson, The Law Office of Bradly A.
            Carlson, LLC, under contract with the Public Defender Agency,
            and Quinlan Steiner, Public Defender, Anchorage, for the
            Appellant. A. James Klugman, Assistant District Attorney,
            Anchorage, and Jahna Lindemuth, Attorney General, Juneau, for
            the Appellee.

            Before: Allard, Chief Judge, Harbison, Judge, and Smith,
            Senior Superior Court Judge.*

            Judge ALLARD, writing for the Court.
            Judge SMITH, concurring.




   *
       Sitting by assignment made pursuant to Article IV, Section 11 of the Alaska
Constitution and Administrative Rule 23(a).
              Kenneth Harold Komakhuk Jr. was convicted, following a jury trial, of
third-degree assault (under a recidivist theory) based on an altercation Komakhuk had
with a bellman at the Marriott Hotel in downtown Anchorage.1 At trial, Komakhuk
testified that he acted in self-defense and that the bellman was the initial aggressor.2
Over Komakhuk’s objection, the State was allowed to introduce in its case-in-chief two
character witnesses who testified that, in their opinions, Komakhuk was an aggressive
and violent person when intoxicated. Both witnesses had limited knowledge of
Komakhuk and they had each formed their opinions of his character based on a single
prior incident in which Komakhuk had acted violently toward them in their capacity as
law enforcement agents.
              On appeal, Komakhuk argues that the trial court failed to fulfill its gate-
keeping role with regard to this character evidence and he asserts that the error
prejudiced his right to a fair trial. For the reasons explained here, we conclude that
admission of this challenged character evidence requires reversal of Komakhuk’s
conviction.


       Factual background
              On July 28, 2015, there was an altercation between Manuel Leal, who was
working as a bellman at the Marriott Hotel, and Komakhuk, who was homeless at the




   1
      AS 11.41.220(a)(5) (recklessly causing physical injury to a person while having two
or more prior qualifying convictions for assault).
   2
       See AS 11.81.330(a) (“A person is justified in using nondeadly force upon another
when and to the extent the person reasonably believes it is necessary for self-defense against
what the person reasonably believes to be the use of unlawful force by the other person,
unless [certain exceptions apply].”).

                                            –2–                                         2666
time. At trial, the two men testified, presenting two different versions of events. No
other witness to the altercation testified.
              Leal testified that he was approached by an intoxicated Komakhuk while
helping a guest at the hotel valet. Komakhuk asked for cigarettes, and when Leal said
he had none and asked him to leave, Komakhuk became aggressive. According to Leal,
Komakhuk left but he returned to the property a short time later and began interacting
with a guest in the smoking area. Leal testified that he was concerned Komakhuk was
bothering her, and he again told Komakhuk to leave. According to Leal, when he
stepped in between the guest and Komakhuk, Komakhuk responded by pushing him,
calling him a bitch, and then punching him in the face several times. After Komakhuk
fled the property, Marriott staff contacted the police.
              In contrast to Leal’s testimony, Komakhuk testified that Leal was the initial
aggressor in the altercation. Komakhuk testified that, on the day of the incident, he was
intoxicated and with his friend, another homeless man. While on the way to the bus
station, this friend asked a woman outside the Marriott hotel for a cigarette. Komakhuk
testified that he walked over to the woman and apologized for his friend’s behavior, but
Leal misinterpreted this exchange as Komakhuk threatening her.              According to
Komakhuk, Leal walked over, grabbed Komakhuk by the vest, and started pushing him.
Komakhuk testified that after Leal laid his hands on him, he responded by trying to push
Leal away, at which point Leal swung at him. Komakhuk was able to dodge the punch,
and he admitted to then hitting Leal a couple times — although he claimed he did so only
in self-defense after Leal tried to punch him.




                                              –3–                                    2666
       The State’s character witnesses
              Prior to trial, Komakhuk filed a notice of self-defense.3 In response, the
State filed a motion under Alaska Evidence Rule 404(a)(2), seeking to rebut this self-
defense claim by introducing character witnesses who would testify at trial that
Komakhuk was a violent person.4
              At the evidentiary hearing on the State’s motion, the State presented two
potential character witnesses.5 The first witness, Amanda Ivins, worked for Anchorage
Safety Patrol. In that role, she took protective custody of intoxicated individuals who
could not take care of themselves or who were a threat to others. Ivins testified that she
had interacted with Komakhuk “less than a half dozen times” through her work on the
safety patrol. However, her opinion that Komakhuk was a violent person was based on
a single incident at the sleep-off center in which Komakhuk had become angry and
assaultive after being woken up from an alcoholic blackout. This incident occurred
thirteen months before the altercation with Leal.
              The State’s second proposed character witness was Anchorage Police
Officer Christopher Simmons. Officer Simmons was involved in the arrest of Komakhuk
in the present case. However, approximately a year and half before the altercation in the


   3
      See Alaska R. Crim. P. 16(c)(5) (providing that “the defendant shall inform the
prosecutor of the defendant’s intention to rely upon a defense of . . . justification”).
   4
       See Alaska Evid. R. 404(a)(2) (making admissible, as an exception to the general rule
against character evidence for, “evidence of a relevant character trait of an accused or of a
character trait for peacefulness of the victim offered by the prosecution in a case to rebut
evidence that the victim was the first aggressor”); see also Alaska Evid. R. 405(a) (limiting
evidence of character to testimony “as to reputation in any community or group in which the
individual habitually associated” or testimony “in the form of an opinion”).
   5
       See Alaska Evid. R. 404(a)(2)(i)-(iii) (requiring a hearing prior to the admission of
character evidence).

                                            –4–                                        2666
current case, Simmons had an interaction with Komakhuk and it was this interaction that
formed the basis for his opinion that Komakhuk was a violent person. During this
interaction, an intoxicated Komakhuk “became belligerent” with the officer and had to
be placed in handcuffs (and, ultimately, total restraints).
              After both witnesses testified, the superior court heard argument about the
underlying motion. Komakhuk’s attorney argued that the State had failed to satisfy the
foundational requirements under Hunter v. State, asserting that the limited interactions
Ivins and Simmons had with Komakhuk were insufficient to allow them to meaningfully
evaluate his character for aggression “in all the varying situations of life.”6 The attorney
noted that both witnesses had relied on how Komakhuk acted “when he was detained
against his will for being intoxicated”— a specific circumstance that could have been a
departure from, rather than reflective of, a person’s normal character.
              The prosecutor argued that there was a sufficient basis for the jury to hear
this opinion testimony because both witnesses had “personal knowledge about Mr.
Komakhuk and about his character because they personally interacted with him.”
              The trial court agreed with the prosecutor that no further showing was
required, and that the opinions of both character witnesses was admissible. In its ruling,
the trial court noted the existence of popular social science literature that suggested that
“humans do reach opinions fairly rapidly with respect to an individual’s character.”
              At trial, the State was allowed to present both character witnesses in its
case-in-chief. In fact, the State’s first witness at trial was Amanda Ivins, the Anchorage
Safety Patrol character witness. Ivins testified that, based on her personal encounters
with Komakhuk, she was of the opinion that “[w]hen he is intoxicated . . . [Komakhuk]
does not control his behaviors very well, and is aggressive, especially towards authority.”


   6
       Hunter v. State, 307 P.3d 8, 16-17 (Alaska App. 2013).

                                           –5–                                        2666
On cross-examination, Ivins acknowledged that she was not present during the
altercation with Leal.
              Officer Simmons testified later in the State’s case-in-chief. Most of his
testimony related to the arrest in the current case. But the final question posed on direct
examination elicited testimony that, based on his personal exposure to Komakhuk,
Officer Simmons developed an opinion that “[Komakhuk] is violent,” at least when he
is under the influence.
              Following deliberations, the jury convicted Komakhuk of third-degree
assault. This appeal followed.


       Alaska Evidence Rule 404(a)(2) and the Hunter test
              Under federal law and the law of most jurisdictions, the prosecution in a
criminal case is allowed to introduce character witnesses against a defendant only if the
defendant has “opened the door” to such evidence either by introducing character
witnesses of their own or by attacking the character of the victim.7 Thus, if a defendant


   7
       See, e.g., Fed. R. Evid. 404(a)(2)(A)-(B); Ala. R. Evid. 404(a)(1); Ariz. R. Evid.
404(a)(1); Ark. R. Evid. 404(a)(1); Cal. Evid. Code § 1103(a)-(b); Co. R. Evid. 404(a)(1);
Conn. Code Evid. § 4-4(a)(1)-(2); Del. R. Evid. 404(a)(2)(A)-(B); Fla. Stat. Ann. §
90.404(1)(a)-(b)(1); Haw. Rev. Stat. Ann. § 626-1, Rule 404(a)(1); Idaho R. Evid.
404(a)(2)(A)-(B); Ill. R. Evid. 404(a)(1); Ind. R. Evid. 404(a)(2)(A)-(B); Iowa R. Civ. P.
5.404(a)(2)(A)(i)-(ii); Kan. Stat. Ann. § 60-447; Ky. R. Evid. 404(a)(1); La. Code Evid. Art.
404(A)(1)-(2)(a); Mass. R. Evid. 404(a)(2); Me. R. Evid. 404(a)(2); Md. Rule 5­
404(a)(2)(A)-(B); Mich. R. Evid. 404(a)(1); Minn. R. Evid. 404(a)(1); Miss. R. Evid.
404(a)(2)(A)-(B); Mont. R. Evid. 404(a)(1); Neb. Rev. Stat. Ann. § 27-404(1)(a); Nev. Rev.
Stat. Ann. § 48.045(1)(a)-(b); N.H. R. Evid. 404(a)(1); N.J. R. Evid. 404(a)(1); N.M. R.
Evid. 11-404(A)(2)(a)-(b); N.D. R. Evid. 404(a)(2)(A)-(B); Ohio R. Evid. 404(A)(1); Okla.
Stat. Ann. tit. 12, § 2404(A)(1); Or. Rev. Stat. Ann. § 40.170(2)(A); Pa. R. Evid.
404(a)(2)(A)-(B); R.I. R. Evid. 404(a)(1); S.C. R. Evid. 404(a)(1); S.D. Codified Laws § 19­
                                                                               (continued...)

                                           –6–                                         2666
introduces evidence of their character for peacefulness, the prosecution is entitled to
introduce evidence of the defendant’s character for violence.8 Likewise, if the defendant
introduces evidence of the victim’s character for violence, the prosecution is entitled to
introduce evidence of the defendant’s character for violence (as well as evidence of the
victim’s character for peacefulness).9
              There is also a special rule that applies primarily in homicide cases. Under
this rule, the prosecution is entitled to introduce evidence of a victim’s character for
peacefulness to rebut evidence that the victim was the first aggressor.10 In other words,


   7
       (...continued)
19-404(a)(2)(A); Tenn. R. Evid. 404(a)(1); Tex. R. Evid. 404(a)(2)(A); Utah R. Evid.
404(a)(2)(A)-(B); Vt. R. Evid. 404(a)(1); Va. Sup. Ct. R. 2:404(a)(1); Wash. R. Evid.
404(a)(1); W. Va. R. Evid. 404(a)(2)(A)-(B); Wis. Stat. Ann. § 904.04(1)(a); Wyo. R. Evid.
404(a)(1).
   8
        See 22B Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice &
Procedure, Evidence § 5238 (2d ed. 2019) (explaining that Federal Rule of Evidence
404(a)(2)(A) “codifie[d] the common law rule that gave the defense a choice: do nothing
and preserve the protection or open up defendant’s character to attack by introducing some
trait of character that made it less likely he committed the charged crime”).
   9
        See id. at § 5239 (noting that “when the defense attacks the character of the victim,
the prosecutor can introduce evidence of the defendant’s character under the ‘tit-for-tat’
exception, originally introduced by amendments in 2000 and now, as of 2011, found within
[Federal Evidence] Rule 404(a)(2)(B)(ii)”). We note that not all jurisdictions permit the “tit­
for-tat” exception. See, e.g., Co. R. Evid. 404(a)(2); Ky. R. Evid. 404(a)(2); Miss. R. Evid.
404(a)(2)(B); Or. Rev. Stat. Ann. § 40.170(2)(A)(2)(b); Wis. Stat. Ann. § 904.04(1)(b); Wyo.
R. Evid. 404(a)(2).
   10
        Many jurisdictions, including the federal courts, limit this special rule to homicide
cases under the theory that “a dead victim cannot attest to his peaceable behavior during the
fatal encounter.” See 1 Kenneth S. Broun et. al, McCormick On Evidence § 193 (8th ed.
2020); see also 22B Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice &
Procedure, Evidence § 5239 (2d ed. 2019) (noting that special rule generally applies only to
                                                                                (continued...)

                                            –7–                                          2666
whenever a defendant claims self-defense and offers any type of evidence that the victim
was the first aggressor, the prosecution can respond with evidence of the peaceable
character of the victim. But this special rule is limited to evidence of a victim’s
peaceable character; it does not extend to evidence of the defendant’s character.11
              Alaska law is different. In 1994, the Alaska legislature amended Alaska
Evidence Rule 404(a)(2) to permit the prosecution to introduce “evidence of a relevant
character trait of an accused” to rebut evidence that the victim was the first aggressor.12
In other words, under Alaska Evidence Rule 404(a)(2), the prosecution is entitled to
introduce evidence of a defendant’s character for violence in response to evidence that
the defendant acted in self-defense, even if the defendant has not otherwise opened the
door to such evidence by attacking the victim’s character or by introducing character
evidence of the defendant’s own character for peacefulness. As already mentioned, other
jurisdictions permit the prosecution to introduce evidence of the victim’s character for


   10
      (...continued)
homicide cases because the victim “can speak for himself” in other types of cases).
   11
       See, e.g., United States v. Fountain, 768 F.2d 790, 795 (7th Cir. 1985) (holding that
the defendant does not put character in issue simply by pleading self-defense and that when
the accused offers such proof of self-defense, it does not permit proof of the accused’s
character trait for violence); State v. Austin, 686 N.E.2d 324, 326 (Ohio App. 1996) (holding
that defendant’s claim of self-defense and evidence of first aggression by victim does not
open the door to evidence of the defendant’s character); Kwallek v. State, 596 P.2d 1372,
1378-79 (Wyo. 1979) (holding that defendant’s self-defense testimony does not open the
door to adverse character evidence); see also State v. Faust, 660 N.W.2d 844, 861 (Neb.
2003) (“In criminal cases, the State is prohibited from attempting to prove the guilt of the
accused by initiating an attack on his or her character”); Roberts v. State, 866 S.W.2d 773,
775 (Tex. App. 1993) (“Generally, it is reversible error for the State to put the reputation of
the accused in issue when he himself has not done so.”).
   12
      SLA 1994, ch. 116, § 2 (“An Act amending Alaska Rule of Evidence 404, relating to
the admissibility of certain character evidence in court proceedings.”).

                                            –8–                                          2666
peacefulness to rebut evidence that the victim was the first aggressor.13 But Alaska law
appears to be alone in permitting evidence of the defendant’s character to rebut evidence
that the victim was the first aggressor.14
              In Allen v. State, we upheld the constitutionality of Alaska Evidence Rule
404(a)(2) against a due process challenge.15 But this holding was conditioned on the

   13
        See, e.g., Fed. R. Evid. 404(a)(2)(C) (permits evidence of victim’s character for
peacefulness in homicide case to rebut evidence that victim was first aggressor); Ark. R.
Evid. 404(a)(2) (same); Del. R. Evid. 404(a)(2) (same); Haw. Rev. Stat. Ann. § 626-1, Rule
404(a)(2) (same); Idaho R. Evid. 404(a)(2)(C) (same); Ind. R. Evid. 404(a)(2)(C) (same); Ky.
R. Evid. 404(a)(2) (same); La. Code Evid. 404(A)(2)(b) (same); Md. Rule 5-404(a)(2)(C)
(same); Mich. R. Evid. 404(a)(2) (same); Minn. R. Evid. 404(a)(2) (same); Neb. Rev. Stat.
Ann. § 27-404(1)(b) (same); N.H. R. Evid. 404(a) (same); N.J. R. Evid. 404(a)(2) (same);
N.M. R. Evid. 11-404(A)(2)(c) (same); N.D. R. Evid. 404(a)(2)(C) (same); Ohio R. Evid.
404(A)(2) (same); Okla. Stat. Ann. tit. 12, § 2404(A)(2) (same); Or. Rev. Stat. Ann. §
40.170(2)(b) (same); Pa. R. Evid. 404(a)(2)(C) (same); R.I. R. Evid. 404(a)(2) (same); S.C.
R. Evid. 404(a)(2)(C) (same); S.D. Codified Laws § 19-19-404(a)(2)(C) (same); Tenn. R.
Evid. 404(a)(2) (same); Utah R. Evid. 404(a)(2)(C) (same); Vt. R. Evid. 404(a)(2) (same);
Va. Sup. Ct. R. 2:404(a)(2) (same); Wash. R. Evid. 404(a)(2) (same); W. Va. R. Evid.
404(a)(2)(C) (same); Wis. Stat. Ann. § 904.04(1)(b) (same); Wyo. R. Evid. 404(a)(2) (same);
see also Conn. Code Evid. § 4-4(a)(2) (permits evidence of victim’s character for
peacefulness in homicide and assault cases to rebut evidence that victim was first aggressor);
Ill. R. Evid. 404(a)(2) (permits evidence of victim’s character for peacefulness in homicide
and battery cases to rebut evidence that victim was first aggressor); Iowa R. Civ. P.
5.404(a)(2)(A)(iii) (permits evidence of victim’s character for peacefulness when victim is
unavailable to testify “due to death or physical or mental incapacity”); Mont. R. Evid.
404(a)(2) (permits evidence of victim’s character for peacefulness in homicide and assault
cases to rebut evidence that victim was first aggressor).
   14
       See Alaska R. Evid. 404(a)(2); see also Drew D. Dropkin & James H. McComas, On
a Collision Course: Pure Propensity Evidence and Due Process in Alaska, 177 Alaska L.
Rev. 183-84 (2001) (noting distinction between federal law and Alaska law).
   15
       Allen v. State, 945 P.2d 1233, 1239 (Alaska App. 1997). We note that Komakhuk
does not raise a constitutional challenge here. We also note that our decision in Allen did not
                                                                                 (continued...)

                                             –9–                                         2666
existence of a “judicial safeguard.”16 This judicial safeguard requires the trial judge to
hold a separate hearing outside the presence of the jury to determine if an adequate
foundation for the proposed character evidence is met.17 It also requires the judge to
“actively weigh” the probative force of the proposed character evidence against its
potential for unfair prejudice.18
               We reiterated the importance of this judicial safeguard in Hunter v. State.19
In Hunter, the superior court allowed the State to introduce two law enforcement-related
witnesses to testify to the defendant’s character for aggression and violence.20
               The first character witness, a police detective, had never personally
encountered the defendant, but as the lead investigator in his case, she learned that
Hunter possessed “the tendency towards violence and aggression” through her
examination of police files and interviews with other police officers.21 We held that
admission of this character evidence was reversible error because the detective did not
have sufficient personal knowledge of Hunter’s reputation within the community.22

   15
        (...continued)
address the legislative history of Alaska Evidence Rule 404(a)(2), some of which suggests
a legislative intent at odds with the plain language of the rule.
   16
       Id. (emphasizing that the “legislature has specifically provided a judicial safeguard
against abuse of character evidence”).
   17
        Id. at 1238-39.
   18
        See id.; see also Alaska R. Evid. 404(a)(2)(ii).
   19
        Hunter v. State, 307 P.3d 8 (Alaska App. 2013).
   20
        Id. at 10.
   21
        Id. at 10-11.
   22
        Id. at 15 (“The trustworthiness of reputation testimony stems from the fact that a
                                                                            (continued...)

                                           – 10 –                                     2666
               The second character witness in Hunter was a police officer who testified
that, in his opinion, the defendant had a character for aggression.23 This opinion was
based on a single prior incident with the defendant.24 The trial judge took a passive
approach toward the admissibility of this evidence, concluding that, if the officer had,
indeed, formed an opinion about Hunter’s character based on this single episode, then
the officer should be permitted to express that opinion.25 According to the trial judge,
“it was up to Hunter’s attorney to cross-examine [the officer] if he wished to show that
[the officer’s] opinion was unsubstantiated or based on inadequate information.”26
               On appeal, this Court criticized the passivity of this approach,
characterizing it as “an abrogation of the judge’s gate-keeping function.”27 We
emphasized that, before such evidence can be introduced, the law requires “a
foundational showing that the witness personally knows the other person well enough
to have formed a reliable opinion concerning the particular character trait at issue.”28 We
also explained that “character,” in this context, means “a person’s tendency to act [in a


   22
       (...continued)
person is observed in his day[-]to[-]day activities by other members of the community[,] and
these observations are discussed [within the community].”) (alteration in original).
   23
        Id. at 16.
   24
        Id.
   25
        Id. at 16-17.
   26
        Id. at 17.
   27
       Id.; see also United States v. Dotson, 799 F.2d 189, 193 (5th Cir. 1986) (reversing
conviction and noting that“[t]he record should reflect some indication that the court did not
merely let down the bars to the expression of any opinions the prosecutor’s witnesses wanted
to voice”).
   28
        Hunter, 307 P.3d at 16.

                                           – 11 –                                      2666
particular manner] in all the varying situations of life.”29 Lastly, we cautioned trial courts
that a person’s underlying character “must be distinguished” from a person’s individual
misdeeds.30
              In Hunter, we outlined several factors that the trial court should consider
when determining whether an adequate foundation has been shown for the proposed
character evidence. These factors include: (1) the nature of the relationship between the
witness and the other person; (2) the length and recency of that relationship; and (3) the
frequency and nature of their contacts.31 Notably, all of these factors presuppose that the
witness has more than a passing familiarity with the person. We stated that it is
“conceivable” that a single act might convincingly reveal a person’s character, but we
emphasized that this would only be true “if that short acquaintance were marked by
striking occurrences or interactions which clearly demonstrate the character trait at
issue.”32




   29
      Id. (alteration in original); see also Government of Virgin Islands v. Petersen, 553
F.2d 324, 329 (3rd Cir. 1977) (observation of defendant’s behavior over time is the
recognized basis for both opinion and reputation testimony about character).
   30
        Hunter, 307 P.3d at 16 (“A witness who has observed another person act peacefully
or violently in the past may still not know enough about the person to offer a meaningful
opinion concerning the person’s underlying character for peacefulness or violence.”); see
also State v. Irby, 368 N.W.2d 19, 23 (Minn. App. 1985) (affirming exclusion of character
evidence when witness had formed an opinion of the victim’s character based on only one
short incident); State v. Maxwell, 18 P.3d 438, 445 (Or. App. 2001) (affirming exclusion of
character witness where witness based opinion on single encounter because “[t]o hold
otherwise would mean that the distinction between character traits and individual misdeeds
would be obliterated”).
   31
        Hunter, 307 P.3d at 16.
   32
        Id.

                                           – 12 –                                       2666
              Although the trial judge in the current case was alerted to our decision in
Hunter, the judge did not address the factors outlined in that decision and made no
findings about the nature of the relationship between the defendant and the witnesses, the
length or recency of that relationship, or the frequency and nature of their contacts.
Instead, the trial judge primarily relied on popular social science for the proposition that
humans are inclined to form opinions on relatively limited data. Like the trial judge in
Hunter, the judge seemed to believe that the jury should be allowed to hear any opinions
that these witnesses may have formed about the defendant, and there was no need to
“actively weigh” the purported probative value of these character witnesses against their
potential for unfair prejudice.
              The need to “actively weigh” the probative value of this proposed evidence
against the potential for unfair prejudice was particularly high in this case because both
of the State’s character witnesses had connections to law enforcement.33 We have
previously cautioned against the use of law enforcement witnesses as character witnesses
against the defendant. In Hammer v. State, we reversed a defendant’s conviction based
on the State’s use of the defendant’s probation officer as a character witness against
him.34 As we explained in Hammer, the fact that the defendant’s probation officer was
a character witness “inherently created a substantial possibility of unfair prejudice”




   33
       We also note that the trial judge should have been attuned to this potential for unfair
prejudice because the judge had properly bifurcated the proceedings precisely so the jury
would not learn about Komakhuk’s criminal history. See Ostlund v. State, 51 P.3d 938,
941-42 (Alaska App. 2002) (noting that the purpose of bifurcating a trial involving prior
convictions as an element of a charge is to prevent the jury from hearing evidence of the
defendant’s prior convictions before deciding whether he committed the current alleged act).
   34
      Hammer v. State, 2003 WL 21279539, at *2 (Alaska App. June 4, 2003)
(unpublished).

                                           – 13 –                                       2666
because the jury was essentially informed that the defendant had a criminal history and
that he was on felony probation.35
                In Howard v. State, we affirmed a trial court’s decision to allow a local
police sergeant to testify to the defendant’s character for violence.36 But we predicated
our decision on the fact that the trial took place in a small village where an officer would
have reason to be familiar with the defendant outside of his official police duties.37 We
noted that the same considerations might not be true in larger cities where a law
enforcement officer would be less likely to be familiar with a defendant except through
his capacity as a law enforcement officer.38 We also specifically cautioned trial courts
that our decision in Howard “should not be read as a blanket approval of the State’s
calling police officers or other justice system officials to testify about the character of a
defendant.”39
                Here, the State argues that any error in admitting the testimony of the two
law-enforcement related character witnesses was harmless because Komakhuk’s claim
of self-defense was weak. The State points out that Komakhuk never directly testified
that he was afraid of Leal, nor did he clearly establish his right to use force under what


   35
        Id.
   36
        Howard v. State, 239 P.3d 426, 428 (Alaska App. 2010).
   37
       Id. at 429-30 (noting that the small size of the community made it a “reasonable
possibility” that the officer was acquainted with the defendant “because they were residents
of the same community” and not “through police business,” and that the judge took
“affirmative steps” to minimize prejudice, such as precluding the witness from testifying
about how he knew the defendant and the defendant’s drug and alcohol use, as well as from
using the term “violent”).
   38
        Id. at 430.
   39
        Id. at 429.

                                           – 14 –                                      2666
appeared to be trespass circumstances. The State also points out that neither party
referred to the character witnesses in closing argument.
              The test for determining whether an erroneous evidentiary ruling constitutes
harmless error is whether it can fairly be said that the error did not appreciably affect the
jury’s verdict.40 We acknowledge that here, the character testimony was relatively brief
and it was not emphasized during closing argument. However, it nevertheless occupied
a central position in the State’s case. Significantly, the State began its case-in-chief with
Amanda Ivins, the Anchorage Safety Patrol Officer. This means that the first evidence
that the jury heard in this case was a State witness opining that the defendant was an
aggressive person. The jury also heard this damning evidence before any evidence that
the victim was the first aggressor was even introduced.
              As the United States Supreme Court has noted, the primary due process
concern with character evidence is that “it is said to weigh too much with the jury” and
“to so overpersuade them as to prejudge one with a bad general record and deny him a
fair opportunity to defend against a particular charge.”41 Fundamentally, it is the role of
the trial judge to ensure “that the defendant is tried for the crime currently charged — not
for the things that the defendant might have done on other occasions, and not for the kind
of person that the defendant might be.”42 Our review of the record in the current case
leads us to the conclusion that the trial court abrogated this responsibility. Moreover,
given the centrality of the character evidence to the State’s case-in-chief and the absence
of any other witness testimony to the incident, we conclude that we cannot fairly say that
this evidence did not appreciably affect the jury’s verdict. Accordingly, reversal of


   40
        Love v. State, 457 P.2d 622, 634 (Alaska 1969).
   41
        Michelson v. United States, 335 U.S. 469, 475-76 (1948).
   42
        Bingaman v. State, 76 P.3d 398, 414 (Alaska App. 2003).

                                           – 15 –                                      2666
Komakhuk’s conviction and an opportunity for a retrial without the improper character
witnesses is required.


      Conclusion
             The judgment of the superior court is REVERSED.




                                       – 16 –                                   2666
Judge SMITH, concurring.


              I write separately to highlight my concern over the dangers associated with
admitting character evidence intended to show that a defendant is a violent person when
that evidence is predicated on a single interaction with the defendant. In light of the
highly prejudicial nature of evidence demonstrating a propensity for violence, trial court
judges should be particularly rigorous in inquiring into the circumstances surrounding
the incident that forms the basis for such testimony and should rarely, if ever, admit it.
              It is a commonplace that while propensity evidence is relevant, it is also
inherently prejudicial, since it can readily lead a jury to conclude that a defendant
committed the act with which they are charged purely because they have a propensity for
committing that kind of act. In particular, as relevant (and obvious) here, a juror could
well decide that because of their violent character, the defendant was more likely to have
attacked the alleged victim.
              Notwithstanding this danger, Alaska Evidence Rule 404(a)(2) allows the
State to introduce evidence of a defendant’s violent character if the defendant raises a
claim of self-defense.1 Recognizing the even greater danger posed by allowing the jury
to hear evidence of specific violent acts to support testimony that the defendant is a


   1
       As the Court points out, Alaska is unique in allowing the State to introduce such
evidence without the defendant first opening the door by attacking the victim’s character or
presenting their own character witnesses. Although the constitutionality of this choice was
upheld in Allen v. State, 945 P.2d 1233 (Alaska App. 1997), and with all due respect to the
Court, I do not believe that the Allen Court sufficiently analyzed the substantial dangers
associated with allowing evidence of a character for violence simply because a defendant
claims self-defense. Indeed, admitting this kind of evidence under these circumstances
effectively acts to punish a defendant who has a reasonable claim of self-defense, particularly
where the victim was the first aggressor and the inquiry should be focused entirely on
whether the defendant’s response meets the relevant standards for self-defense.

                                            – 17 –                                       2666
violent person, Alaska Evidence Rule 405 provides that such character testimony can
only be in the form of opinion or reputation testimony — the witness may only testify
as to either the defendant’s reputation for violence or on their opinion that the defendant
is a violent person.2
              There is an obvious Catch-22 associated with allowing a witness to opine
as to whether a person is violent. Since the opinion must be based on the witness’s
personal experience with the defendant, the only basis the witness has for coming to that
opinion is the actual conduct of the defendant — the witness believes that the defendant
is a violent person because the defendant has acted violently. Therefore, if defense
counsel is to challenge the basis of the witness’s opinion at trial, they will have to inquire
into what led the witness to come to that opinion, which necessarily will require the
witness to recount the violent acts they observed, thereby bringing to the jury’s attention
the very prior bad acts that Evidence Rule 405 so properly precludes.3 A lawyer thus
faces the proverbial Hobson’s choice: faced with defending against a witness’s opinion
that their client is a violent person, they must either let it pass or accept that if they want
to challenge the opinion as unsubstantiated, the jury will hear about all of the bad things
their client allegedly did.
              This concern is magnified if, as here, the evidence is based on one prior
incident. It is much more difficult to credit an opinion if it is based on one data point,
which means that it is correspondingly more important to attack that opinion on the


   2
       Alaska Evid. R. 405(a) (“In all cases in which evidence of character or a trait of
character of a person is admissible, proof may be made by testimony as to reputation in any
community or group in which the individual habitually associated or by testimony in the form
of an opinion.”).
   3
      Id. (allowing inquiry into “relevant specific instances of conduct” on cross-
examination only).

                                            – 18 –                                       2666
ground that it is based on very little interaction with the defendant. But pointing out to
the jury that the opinion is based on only one incident necessarily opens the door to
testimony about that one incident, and if that incident is significant enough to survive the
Hunter analysis, then testimony about that incident could very well be disastrous for the
defendant.
              As this Court emphasized in its opinion in this case, the gatekeeper role of
a trial court is particularly important given the intrinsic dangers with allowing witnesses
to testify that a defendant is a violent person. The factors set forth in Hunter are very
valuable in assuring that this role is followed. But they do not adequately address
testimony based on a single incident, since they focus entirely on the relationship
between the witness and the defendant; if there has only been one contact between the
defendant and the witness, then it is highly unlikely that the witness knows the defendant
very well, if at all. This in turn complicates the trial judge’s task, since the Court was
careful in Hunter not to preclude testimony based on a single incident, yet provided little
guidance other than to require judges to conduct the necessary foundational analysis.
              This hole can be filled in substantial part by looking in detail at the
circumstances surrounding the incident on which the witness testifies. This is because
while an incident might be so striking as to lead one to infer that a person is a dangerous
person, the underlying circumstances might not support that conclusion — or at least
might sufficiently call it into question so that it would not be appropriate to allow the
witness’s testimony.
              For example, one could reasonably conclude that a dog is dangerous
because it attacked a pedestrian hiking with a frame backpack without any apparent
provocation. But if it turned out (as was the case with my family dog) that an otherwise
entirely peaceful, friendly dog for some reason was triggered by a person wearing a
frame backpack, then it would not be appropriate to allow a person who witnessed the

                                          – 19 –                                      2666
attack to testify in a dog-bite case that the dog was a violent dog. Rather, at most, they
could say that the dog reacted violently in one very specific situation, which would have
no bearing on the case unless the victim was wearing a backpack.
              The same can obviously be true in assault cases. One could perhaps
conclude that a person is dangerous because they punched the first baseman after being
thrown out or because they yelled at their spouse and violently pushed them away for no
apparent reason. But it could well be that the person who was thrown out had never
gotten a hit in their lives, leading to a frustrated punch by an otherwise peaceful person,
or that the person had just learned that their spouse was sleeping with their best friend.
In both cases, what may well have been a very striking event, in fact, would not support
a conclusion that the person who committed the act is a violent person.
              The witnesses in this case had very little direct interaction with Komakhuk.
It may well be arguable that the single incidents on which they based their opinion were
memorable. But there is no indication in the record as to the circumstances under which
Komakhuk was awoken at the sleep-off center, much less why he may have reacted the
way he did upon being awoken. Aside from the fact that he was drunk, the same is true
with respect to Komakhuk’s behavior when he was arrested. These are important
considerations, for there may be meaningful circumstances underlying his reactions,
other than his intoxication, that have no bearing on the assault against Leal with which
Komakhuk was charged. For example, there may be reasons why Komakhuk reacts
inappropriately when he is awoken, particularly if he is hungover and tired, that were not
present during the altercation with the victim in this case. Similarly, the record is not
clear as to why Komakhuk became angry and assaultive during his arrest, much less
whether the same sort of triggers might apply in this case.
              My point, in short, is that there are potentially a myriad of circumstances
underlying what is apparently a striking incident of violent behavior that may belie a

                                          – 20 –                                     2666
conclusion that a person is violent, or at the very least call into question whether the
opinion is adequately based in light of the specific circumstances of the offense with
which the person is charged. Given the significant danger that the jury will place undue
weight on a defendant described as being “violent” by a witness (particularly a law
enforcement witness), the gate-keeping function of a trial judge demands heightened
vigilance in assessing the context in which a lone encounter forms the basis of the
witness’s opinion. If trial judges engage in such a careful examination, and then balance
the probative versus prejudicial impact under Evidence Rule 403, I believe they should
(and will) rarely, if ever, allow a witness to testify to a defendant’s violent character
based on a single incident.




                                         – 21 –                                    2666